 


109 HR 1439 IH: Vocational Opportunities and Instruction through Cooperative Education Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1439 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Rush (for himself, Mr. Engel, Mr. Pallone, Ms. Kilpatrick of Michigan, Mr. Towns, Ms. Norton, Mr. Davis of Illinois, Mr. Owens, Mr. Hinojosa, Mr. Payne, Ms. Linda T. Sánchez of California, Mr. Lewis of Georgia, Mr. Gutierrez, Mr. Fattah, Ms. Millender-McDonald, Ms. Woolsey, Mr. Kucinich, Mrs. Christensen, Mr. Meeks of New York, Mr. Lipinski, Mr. Costello, Mr. Wexler, and Mr. Andrews) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To authorize the Secretary of Education to enter into a partnership with a qualified local educational agency to conduct a model school-to-work program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Vocational Opportunities and Instruction through Cooperative Education Act of 2005 or the VOICE Act of 2005. 
2.Model school-to-work program 
(a)PartnershipThe Secretary of Education may enter into a partnership with a qualified local educational agency to conduct a model school-to-work program described in subsection (b) for the purpose of determining whether such a program should be incorporated into public secondary schools on a nationwide basis. 
(b)Model school-to-work program 
(1)In generalThe model school-to-work program under this section shall provide course credits to secondary school students who participate in work-based learning experiences in the public or private sector. 
(2)Student eligibilityTo participate in the model school-to-work program under this section, a student— 
(A)must have no criminal background; 
(B)must have a grade point average of 2.0 or higher; and 
(C)must have a record of school attendance that is deemed satisfactory by the qualified local educational agency. 
(3)Minimum wageThe model school-to-work program under this section shall ensure that students are paid at least the minimum wage under the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) for work performed in connection with such program. 
(4)Maximum hoursThe model school-to-work program under this section shall not require, or provide course credits for, any work experience in excess of a total of 20 hours for any week. 
(c)ReportNot later than 2 years after the date of the enactment of this Act, the Secretary of Education shall submit a report to the Congress on the results of the model school-to-work program under this section, including recommendations on whether such a program should be incorporated into public secondary schools on a nationwide basis. 
(d)DefinitionsFor purposes of this section: 
(1)The term qualified local educational agency means a local educational agency that— 
(A)is located in a Midwestern urban district; and 
(B)serves at least 400,000 students, of whom at least 70 percent are eligible for free or reduced-price lunches under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.). 
(2)The terms local educational agency and secondary school have the meanings give to those terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
 
